DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 21 July 2022, regarding the Eastman Chemical Company application.

Claims 1-6, 10-12, 15-18, and 20-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022, has been entered.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-12, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Kim, et al. (US 2012/0118735 A1; hereinafter, “Kim”).

Regarding claim 1, Kim discloses an electrode strip for an electrochemical biosensor (Abstract; which reads on the claimed, “[a] biosensor component for use in analyzing a biological sample”).
Kim teaches the electrode strip including a strip-shaped non-conductive substrate ([0024]; which reads on “a substrate”).
Kim also teaches electrodes include a metal layer 20 and a carbon layer 30, and wherein, the metal layer 20 is provided on the substrate 10, the carbon layer 30 is provided on the metal layer 20 ([0035]; Figure 1; which reads on “a conductive layer deposited on said substrate; a resistive material layer deposited on said conductive layer”, wherein the taught metal layer corresponds to the claimed conductive layer and the carbon layer corresponds to the claimed resistive material layer).
Additionally, Kim teaches a reagent, etc. having reactivity with a biological sample to be measured is placed on the area adjacent to the working electrode 101 and the reference electrode 102, or on the area where the auxiliary electrode 104 is disposed ([00050]; Figure 2; which reads on “a biological reactant for electrochemically reacting with said biological sample”).
Kim teaches said metal layer 20 can include a mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may be in the range from 90:10% to 50:50% by weight ([0047]; which reads on “wherein said conductive layer comprises nickel and chromium, wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 50 to 100 weight percent”).
Further, Kim teaches the metal layer 20 content ratio of the nickel to the chromium may range by weight of chromium from between 10%wt to 50%wt ([0047]; which overlaps the claimed range of “25 to 60 weight percent” in the range from 25%wt to 50%wt of chromium); and, the nickel may range from between 50% to 90% ([0047], which overlaps the claimed range of “40 to 75 weight percent” in the range from 50%wt to 75%wt of nickel).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is less than 20 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).
 
Regarding claim 2, Kim teaches a working electrode 101, a reference electrode 102, and an auxiliary electrode 104 ([0049]).

Regarding claims 3 and 4, Kim teaches the disclosed invention relates to an electrode strip for an electrochemical biosensor test strip, which is for quantitatively analyzing specific substances in a biological sample, for example glucose in blood ([0001]).

Regarding claim 5, Kim teaches the limitation of instant claim 1, as outlined above.  Further, Kim also teaches the metal layer (i.e., the conductive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).
Kim is silent as to the thickness of the taught substrate, only giving relative size via drawings.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claim 6, Kim teaches the metal layer 20 and the carbon layer 30 may be formed by sputtering ([0037]).

Regarding claim 10, Kim teaches the resistive material layer equivalent is a sputtered carbon layer ([[0035]; [0037]).

Regarding claim 11, Kim teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is in the range of 5 to 15 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).

Regarding claim 12, Kim teaches the limitation of instant claim 1, as outlined above.  Further, Kim also teaches nickel and chromium as the only metal materials in certain embodiments ([0046]).
Kim teaches the carbon layer (i.e., the resistive layer) “may have a thickness within the range of about 200 to 2000 Å” (equivalent to 20 – 200 nanometers; [0038]).  A case of prima facie case of obviousness with regard to ranges may exist where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP §2144.05 (I)).  In the present case, no criticality or unexpected results are shown from the claimed ranges of the resistive material layer.  Therefore, one of ordinary skill in the art would recognize that the taught “about [20 nm]” would render obvious thicknesses of “between 5 and 19 nm” and “between 5 and 15 nm”.  Further, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claims 15 and 16, Kim teaches the substrate may be an insulating polymer, such as a polyethylene terephthalate (PET) film, an epoxy resin film, a phenolic resin film, a polyethylene film, a polyvinyl chloride film, a polyester film, a polycarbonate film, a polystyrene film, a polyimide film, among other possibilities ([0053]; some of these identified substances match those disclosed within the instance specification as materials suitable as the claimed substrate, and therefore it is reasonable to assume the have they have inherent properties as required by the instant claimed limitations).

Regarding claim 17, Kim discloses an electrode strip for an electrochemical biosensor, which is fabricated by forming a nickel-including metal layer on a non-conductive substrate including a polymer material, forming a carbon layer thereon (Abstract; which reads on the instantly claimed, “a method for forming an electrode for a biosensor”).
Kim teaches a strip-shaped non-conductive substrate ([0024]; which reads on “providing a substrate”).
Kim further teaches a metal layer 20 and a carbon layer 30, and wherein, the metal layer 20 is provided on the substrate 10, the carbon layer 30 is provided on the metal layer 20 ([0035]; Figure 1), wherein said metal layer 20 and said carbon layer 30 may be formed by sputtering ([0037]; therefore, inherently requiring “providing a conductive material target; . . .physical vapor depositing at least a portion of said substrate with material from said conductive material target to thereby form a conductive layer on said substrate; . . .providing a resistive material target; and . . .physical vapor depositing at least a portion of said conductive layer with material from said resistive material target to thereby form a resistive material layer on said conductive layer”).
Additionally, Kim teaches said metal layer 20 can include a mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may range from 90:10% To 50:50% by weight ([0047]; which reads on “wherein said conductive layer comprises nickel and chromium, wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 50 to 100 weight percent”).
Further, Kim teaches the metal layer 20 content ratio of the nickel to the chromium may range by weight of chromium from between 10%wt to 50%wt ([0047]; which overlaps the claimed range of “25 to 60 weight percent” in the range from 25%wt to 50%wt of chromium); and, the nickel may range from between 50% to 90% ([0047], which overlaps the claimed range of “40 to 75 weight percent” in the range from 50%wt to 75%wt of nickel).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is less than 20 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).

Regarding claim 18, Kim teaches the limitation of instant claim 17, as outlined above.  Further, Kim teaches the substrate may be PET ([0053]).  Kim also teaches substances (i.e., Ni:Cr) that match those disclosed within the instance specification as materials of the electrode, and therefore it is reasonable to assume the have they have inherent properties as required by the instant claimed limitations.  Kim teaches the disclosed invention relates to an electrode strip for an electrochemical biosensor test strip, which is for quantitatively analyzing specific substances in a biological sample, for example glucose in blood ([0001]).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is from 5 to 19 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).
Also, Kim is silent as to the thickness of the taught substrate, only giving relative size via drawings.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claim 20, Kim teaches the resistive material layer equivalent is a sputtered carbon layer ([[0035]; [0037]).

Regarding claim 21, Kim teaches the substrate may be PET ([0053]).
Kim does not explicitly teach the limitation of the thickness of the resistive material layer is from 5 to 19 nm.
However, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP §2144.05 (I)).

Regarding claims 22 and 23, Kim teaches the metal layer 20 content ratio of the nickel to the chromium may range by weight of chromium from between 10%wt to 50%wt ([0047]; which overlaps the claimed range of “40 to 60 weight percent” in the range from 40%wt to 50%wt of chromium).

Response to Arguments
Applicant's arguments filed 21 July 2022 (“Remarks”), have been fully considered but they are not persuasive.
Applicant first argues objective evidence of patentability for both independent claims 1 and 17, in the form of the “critical range of range of [sic] of 25 to 60 weight percent chromium in combination with the thickness of the resistive material layer being less than 20 nm” (Remarks, pg. 2; emphasis in original).  The Applicant contends that the data shown in instant Figure 5, and a passage from the instant specification describing said figure, support that “the range of 25 to 60 weight percent of chromium is unexpected superior and thus further presents objective evidence of patentability for claims 1 and 17” (Remarks, pg. 3).
Applicant also argues that the applied Kim reference “is devoid of working examples and thus ostensibly presents merely a prophetic teaching” (Remarks, pg. 3), thus Kim teaches away from a thinner resistive layer as claimed.  While Applicant agree that the claimed chromium weight percent of 25 to 60 and 40 to 60 are overlapped by Kim’s teachings for chromium weight percent, but that the resistive layer thickness recited in each of claims 1 and 17 is novel as an additional claim element that distinguishes from the Kim reference.
Further, Applicant asserts the teachings of a US Patent Application Publication to Komoto (US 2017/0153200) “serves to contradict [the] ostensibly prophetic teachings of Kim regarding the efficacy of thin films of carbon” (Remarks, pg. 3).  “Applicant respectfully asserts that Komoto does indeed present persuasive negative teaching, i.e., teaching away from the use of a resistive layer material having a thickness of less than 20 nm, and thus the parameters in Kim regarding the thickness of the resistive layer fail to provide a prima facie case of obviousness” (Remarks, pg. 6).
In response to Applicant’s first argument, nowhere in the instant application are the details of the thickness of the resistive layer noted for the data depicted in instant Figure 5.  Further, there are no linking of the particular weight percent of chromium in the conductive layer being 25 to 60 weight percent and a thickness of the resistive material layer is less than 20 nm.  Thus, the contention that the 25 to 60 weight percent of chromium in the conductive layer combined with the thickness of the resistive material layers being less than 20 nm is critical is not based on any explicit evidence from the instant application.
As to Applicants assertion that the Kim reference teaches away from the claimed thickness recited in each of claims 1 and 17 because a range of 500 – 1000 Å (50 – 100 nm) is apparently preferred, it is noted it has been held "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." (MPEP §2141.02 VI).  Applicant’s statement that the Komoto reference should be considered together with the Kim reference, as Komoto includes “a working example that a nickel film is not sufficiently protected by a 40 nm film of carbon . . . thus standing in contradiction of Kim’s teachings for a nickel-based film of 20 nm” (Remarks, pg. 4; emphasis in original), does not take into account the totality of the Komoto reference.  Komoto teaches “[t]he carbon thin film preferably has a film thickness in the range of from [sic] 0.2 to 50 nm, more preferably from 0.25 to 30 nm, particularly from 0.3 to 20 nm” ([0048]).  Therefore, the thickness of the corresponding resistive material layer according to Komoto can range from as low as 0.2 nm and up to 50 nm, which does not teach away from the claimed limitations.  It is noted the current obviousness rejection makes no reference to the Komoto teachings.  Thus, the rejection based on the Kim reference for overlap of the claimed weight percent of chromium in the conductive layer is 25 to 60 weight percent and the prima facie obviousness of the thickness of the resistive material layer is less than 20 nm is maintained.
  
Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
29 July 2022